DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehnes et al. (US 8503082, hereinafter ‘Ehnes’).
Regarding claims 1 and 5, Ehnes discloses a microfabrication device and method of using said device, comprising a tool mounting portion 109, a cutting tool 108 provided in the tool mounting portion and configured to form fine concave portions on a substrate and a driving portion configured to move the tool mounting portion relative to the substrate 100 (in the X and Z directions as illustrated in Fig. 1) by setting the tool mounting portion at a position facing the substrate. An oscillator 138 is provided in the tool mounting portion and is configured to oscillate the cutting tool in at least one of a depth direction and a surface direction of the substrate (see Fig. 2).

The controller is configured to perform the cutting process to satisfy at least one of a cutting condition that oscillations at a start point and an end point of each set are in phase with each other and a cutting condition that oscillations of the sets are in phase with each other (Col. 7, Line 49 – Col. 8, Line 3).
Regarding claim 2, Ehnes discloses the cutting process including a deep cutting process of repeatedly cutting a same part with a cutting depth of a current (second) set being deeper than a cutting depth of a previous (first) set (Col. 2, Lines 37-40, the variation of depth inherently meaning that one set of grooves is deeper than the other.
Regarding claim 3, Ehnes discloses the cutting process including a parallel cutting process of performing cutting of a current set at a position adjacent to a cutting position of a previous set (Col. 8, Lines 62-66).
Regarding claim 4
Regarding claim 9, Ehnes discloses the cutting process including a parallel cutting process of performing cutting of a current set at a position adjacent to a cutting position of a previous set (Col. 8, Lines 62-66).
Regarding claim 10, Ehnes discloses the substrate having a columnar or cylindrical shape. The driving portion includes a substrate driving portion 104 configured to rotate the substrate about a central axis 102 as a rotation axis and a tool movement portion configured to move the tool mounting portion in a direction parallel to the rotation axis (i.e. the Z direction illustrated in Fig. 1). The controller is configured to move the tool mounting portion relative to the substrate by rotating the substrate and moving the tool mounting portion in the direction parallel to the rotation axis Col. 8, Lines 58-67).
Regarding claim 11, Ehnes discloses a method of using the microfabrication device of claim 2 comprising providing the cutting tool in the tool mounting portion, setting the tool mounting portion at a position facing the substrate and performing a plurality of sets of a cutting process of cutting the substrate while moving the tool mounting portion relative to the substrate and oscillating the cutting tool. The process is performed to satisfy at least one of a cutting condition that oscillations at a start point and an end point of each set are in phase with each other and a cutting condition that oscillations of the sets are in phase with each other (Col. 7, Line 49 – Col. 8, Line 3).
Regarding claim 12, Ehnes discloses the substrate having a columnar or cylindrical shape. The driving portion includes a substrate driving portion 104 configured to rotate the substrate about a central axis 102 as a rotation axis and a tool movement portion configured to move the tool mounting portion in a direction parallel to the rotation axis (i.e. the Z direction illustrated in Fig. 1). The controller is configured to move the 
Regarding claim 13, Ehnes discloses a method of using the microfabrication device of claim 3 comprising providing the cutting tool in the tool mounting portion, setting the tool mounting portion at a position facing the substrate and performing a plurality of sets of a cutting process of cutting the substrate while moving the tool mounting portion relative to the substrate and oscillating the cutting tool. The process is performed to satisfy at least one of a cutting condition that oscillations at a start point and an end point of each set are in phase with each other and a cutting condition that oscillations of the sets are in phase with each other (Col. 7, Line 49 – Col. 8, Line 3).
Regarding claim 14, Ehnes discloses a method of using the microfabrication device of claim 4 comprising providing the cutting tool in the tool mounting portion, setting the tool mounting portion at a position facing the substrate and performing a plurality of sets of a cutting process of cutting the substrate while moving the tool mounting portion relative to the substrate and oscillating the cutting tool. The process is performed to satisfy at least one of a cutting condition that oscillations at a start point and an end point of each set are in phase with each other and a cutting condition that oscillations of the sets are in phase with each other (Col. 7, Line 49 – Col. 8, Line 3).
Regarding claim 15
Regarding claim 16, Ehnes discloses the cutting process including a deep cutting process of repeatedly cutting a same part with a cutting depth of a current (second) set being deeper than a cutting depth of a previous (first) set (Col. 2, Lines 37-40, the variation of depth inherently meaning that one set of grooves is deeper than the other.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues that Ehnes does not disclose the claimed cutting conditions (oscillations at a start point and an end point of each set are in phase with each other; and oscillations of the sets are in phase with each other). This argument is respectfully traversed.
The passages cited by Applicant (see Applicant’s remarks, Page 9) show various capabilities of the controller of Ehnes. However, the passage cited by Examiner in the Non-Final Rejection of 08/31/2021 and again above has not been addressed by Applicant. Namely, Ehnes discloses the high/low frequency components of the control signal being periodic with movement of the tool mount 109 being non-random such as a periodic or sinusoidal pattern (Col. 7, Line 49 – Col. 8, Line 3, emphasis added). A periodic function by definition is “a function, such as sin x, whose value is repeated at constant intervals” (https://www.collinsdictionary.com/us/dictionary/english/periodic-function, accessed 03/14/2022). In other words, while the exemplary embodiment of Ehnes may indeed teach some variations in the patterns machined into the workpiece, Ehnes does explicitly disclose the controller being configured to perform a cutting method wherein the start and end point of each set of oscillations are in phase with each other and/or the oscillations of the sets being in phase with each other by the explicit disclosure of being capable/configured to machine periodic, non-random oscillations into the workpiece.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Alan Snyder/Primary Examiner, Art Unit 3722